Citation Nr: 0628526	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-22 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a scheduler rating in excess of 10 percent for 
bilateral tinnitus, to include a separate compensable rating 
for each ear.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
February 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  

An April 2001 RO rating decision granted service connection 
for tinnitus, rated as 10 percent disabling.  In March 2003, 
the veteran claimed a compensable, 10 percent, rating for 
tinnitus in each ear.  An April 2003 rating decision denied 
entitlement to separate 10 percent disability evaluations for 
each ear.  


FINDING OF FACT

The veteran has received the maximum schedular rating of 10 
percent authorized under Diagnostic Code 6260 for his 
service-connected tinnitus.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus, to include 
separate 10 percent ratings for each ear.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal depends upon an interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  As discussed below, the Board finds 
that the veteran is already in receipt of the maximum 
schedular disability rating available for tinnitus under the 
applicable rating criteria.  This is true irrespective of 
whether the veteran has unilateral or bilateral tinnitus. 

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are moot.  See 38 U.S.C.A. § 5103A; 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).

II. Law and Regulations

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the Court 
held that the pre-1999 and pre-June 13, 2003 versions of 
Diagnostic Code 6260 required the assignment of dual ratings 
for bilateral tinnitus.  VA appealed this decision to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) and stayed the adjudication of tinnitus 
rating cases affected by the Smith decision.  The Federal 
Circuit, in its recent Smith v. Nicholson, 451 F.3d 1344, 
1349-50 (Fed. Cir. 2006) decision, concluded that the Court 
had erred in not deferring to the VA's interpretation of its 
own regulations, 38 C.F.R. §§ 4.25(b), 4.87 and Diagnostic 
Code 6260, which limits a veteran to a single disability 
rating for tinnitus, regardless whether the tinnitus is 
unilateral or bilateral.  Subsequently, in July 2006, the 
Secretary lifted the stay of adjudication of tinnitus rating 
cases.  

III. Discussion

The Federal Circuit has held that deference must be given to 
the VA's interpretation of 38 C.F.R. § 4.87, Diagnostic Code 
6260, which VA has construed as limiting a veteran to a 
single disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  Accordingly, there is 
no legal basis upon which to award a greater schedular 
evaluation for tinnitus, to include separate 10 percent 
ratings for each ear.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) ("where the law and not the evidence is dispositive . 
. . the appeal to the [Board should be] terminated because of 
the absence of legal merit or the lack of entitlement under 
the law").  The RO, in its April 2003 rating decision, thus 
assigned the veteran's service-connected tinnitus the maximum 
schedular rating available under the applicable regulations, 
and the correctly applied this prevailing legal authority.  

The veteran continues to be in receipt of the maximum 
schedular rating of 10 percent authorized under Diagnostic 
Code 6260 for his service-connected tinnitus.  There is no 
legal basis for the assignment of a schedular evaluation in 
excess of 10 percent for tinnitus, to include separate 10 
percent ratings for each ear.  38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2005); Smith, supra.


ORDER

A separate evaluation of tinnitus for each ear is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


